Citation Nr: 1801204	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-10 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2014, the Veteran submitted a substantive appeal to the Board via a VA Form 9 and requested a videoconference hearing.  In October 2016, the Veteran called to reschedule his videoconference hearing scheduled for November 2016. He cited his inability to drive to the conference location due to a car accident and as a result, was in a wheelchair.  In January 2017, the Veteran called to cancel his rescheduled February 2017 videoconference hearing, as he was unable to drive himself to the hearing location.  The record does not reflect that he has made a further request to reschedule the cancelled hearing; thus, the Board finds that the Veteran's hearing request is withdrawn, and the case is appropriately returned to the Board.  


FINDING OF FACT

Hypertension was not present during the Veteran's active service or manifest to a compensable degree within one year of service separation, and the record contains no probative evidence that the Veteran's post-service hypertension is causally related to his active service or any incident therein.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for hypertension.  The Veteran was diagnosed with hypertension during the course of this appeal.  See August 2013 Calica Family Medical Center record.  As such, the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the outcome turns upon whether there is evidence of an event, injury, or disease in service, and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R.§ 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, hypertension is one of the diseases listed under 38 C.F.R. § 3.309(a) and, thus, service connection may be established simply based on a showing of continuity of symptomatology.

In the Veteran's entrance and separation examinations, the Veteran marked "no" when asked if he had high or low blood pressure.  His blood pressure at discharge was 128/80.  The remainder of the Veteran's service treatment records is silent for complaints of or treatment of hypertension.

In April 2013, a private physician at Calica Family Medical Center submitted a letter stating that the Veteran had a hypertension diagnosis and that he was taking prescribed medication for it.

Various VA medical center treatment records from December 2014 to April 2017 discuss the Veteran's hypertension or note his diagnosis.  In December 2015, the Veteran was advised to cut back on his sodium intake.  In a September 2016 eye consultation, the Veteran reported that he had had hypertension for the past two years.

Based on the evidence of record, the Board must find that service connection for hypertension on a direct basis is not warranted.  In this regard, service treatment records are silent with respect to any findings pertaining to hypertension.  Moreover, it was many years after service before the Veteran was diagnosed with hypertension.  Additionally, no medical professional has given an opinion suggesting that there was a link or relationship between the Veteran's hypertension and his military service. 

Furthermore, there is no evidence of hypertension within one year of service so the service incurrence of such disorder may not be presumed.  In fact, the Veteran himself reported that he was not diagnosed with hypertension until 2014.  As such, an award of service connection on a presumptive basis for chronic disease is precluded.  38 C.F.R. §§ 3.307, 3.309.  Moreover, as there is no lay or medical of evidence of hypertension in service or for many years after service, the Board also must find that service connection for hypertension based on pertinent symptomatology since service is not warranted.  See Walker, supra.








ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


